UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

REBECCA SHARROW,

                               Plaintiff,                     17-CV-591(MAT)

                  v.                                          DECISION
                                                              and ORDER
COMMISSIONER OF SOCIAL SECURITY,

                               Defendant.


                                 INTRODUCTION

      Rebecca Sharrow, (“Plaintiff”), who is represented by counsel,

brings this action pursuant to the Social Security Act (“the Act”),

seeking review of the final decision of the Commissioner of Social

Security    (“the      Commissioner”)       denying   her   applications    for

Disability Insurance Benefits (“DIB”) and Supplemental Security

Income   (“SSI”).      This   Court   has    jurisdiction   over   the   matter

pursuant to 42 U.S.C. § 405(g). Presently before the Court are the

parties’ motions for judgment on the pleadings pursuant to Rule

12(c) of the Federal Rules of Civil Procedure. Dkt.##12, 15.



                                  BACKGROUND

A.    Procedural History

      Plaintiff filed an application for DIB and SSI on March 3,

2014, claiming disability since October 31, 2012. T. 177.1 On April




     1
        Citations to “T.__” refer to the pages of the administrative
transcript.
30, 2014, the Social Security Administration (“SSA”) issued a

Notice of Disapproved Claim. T. at 111-116. Plaintiff timely filed

a request for hearing on May 20, 2014. T. 117-118. Plaintiff

appeared with a representative before Administrative Law Judge

(“ALJ”) Joan H. Deans on July 13, 2016. T. 42-86. On August 19,

2016, the ALJ issued an unfavorable determination, T. 10-34, and

the Appeals Council denied review on May 30, 2017. T. 3-6. This

action followed. Dkt. #1.

     The issue before the Court is whether the Commissioner’s

decision       that   Plaintiff   was    not        disabled   is   supported   by

substantial evidence and free of legal error.

B.   The ALJ’s Decision

     In applying the familiar five-step sequential analysis, as

contained in the administrative regulations promulgated by the

Social Security Administration (“SSA”), see 20 C.F.R. §§ 404.1520,

416.920; Lynch v. Astrue, No. 07-CV-249, 2008 WL 3413899, at *2

(W.D.N.Y. Aug. 8, 2008) (detailing the five steps), the ALJ found:

(1) Plaintiff had not engaged in substantial gainful activity since

October 31, 2012; (2) she had the severe impairments of obesity,

anemia, degenerative joint disease, degenerative disc disease, and

history of asthma; (3) her        impairments did not meet or equal the

Listings set forth at 20 C.F.R. § 404, Subpt. P, Appx. 1. The ALJ

found that she retained the residual functional capacity (“RFC”) to

perform    a    range   of   sedentary       work    with   occasional   postural


                                         2
activities and environmental restrictions; and (4) Plaintiff could

perform her past relevant work as a telephone sales representative

and customer relations complaint clerk. The ALJ thus concluded that

Plaintiff was not disabled under the Act. T. 16-27.

                              DISCUSSION

A.   Scope of Review

     A federal court should set aside an ALJ decision to deny

disability benefits only where it is based on legal error or is not

supported by substantial evidence. Balsamo v. Chater, 142 F.3d 75,

79 (2d Cir. 1998). “Substantial evidence means such relevant

evidence as a reasonable mind might accept as adequate to support

a conclusion.” Green–Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir.

2003) (internal quotation marks omitted).

B.   Plaintiff’s Motion

     Plaintiff challenges the ALJ’s decision on the following

grounds: (1) the ALJ erred in determining that Plaintiff did not

suffer from a severe mental and/or physical impairment; (3) the ALJ

failed to attribute controlling weight or any other weight to the

opinions of Plaintiff’s treating physicians; and (4) the ALJ erred

in relying upon the opinion of the consultative examiner. Dkt. #12-

1 at 1.

     Plaintiff argues that remand is necessary because the ALJ

found that she did not suffer from a severe mental and/or physical

impairment. Pl. Mem. 15-20.


                                  3
      At step two of the five-step analysis, the ALJ must consider

a claimant’s medically determinable impairments and decide whether

they are “severe.” A “severe” impairment is “one that significantly

limits a claimant’s ability to perform basic work activities,” such

as “walking, standing, sitting, lifting, [etc.], [c]apacities for

seeing, hearing, and speaking, and [u]nderstanding, carrying out,

and   remembering    simple     instructions.”    Faison    v.   Berryhill,

No. 16-CV-6044, 2017 WL 3381055, at *2 (W.D.N.Y. Aug. 5, 2017)

(internal quotations and citations omitted). “It is the claimant's

burden to show at step two that she has a severe impairment.” Rye

v. Colvin, No. 14-CV-170, 2016 WL 632242, at *3 (D. Vt. Feb. 17,

2016) (internal     quotation    omitted).   A   step two   error   is   not

reversible and does not necessitate remand where the record is

devoid of evidence that the allegedly omitted impairments were

severe. Id. at *4 (declining to remand where the plaintiff did not

“specify why each of these impairments [that he contended were

omitted at step two] meets the regulatory definition of a ‘severe’

impairment”).

      Moreover, “[c]ourts have developed a specialized variant of

harmless-error analysis with respect to Step 2 severity errors in

social security proceedings . . . . [W]hen an administrative law

judge identifies some severe impairments at Step 2, and then

proceeds through [the] sequential evaluation on the basis of [the]

combined effects of all impairments, including those erroneously


                                     4
found to be non severe, an error in failing to identify all severe

impairments    at     Step        2     is   harmless.”      Snyder     v.   Colvin,

No. 13-CV-585, 2014 WL 3107962, at *5 (N.D.N.Y. July 8, 2014); see

also Reices-Colon v. Astrue, 523 Fed. Appx. 796, 798 (2d Cir. 2013)

(step two error was harmless where all of the claimant’s conditions

“were considered during the subsequent steps”). “Specifically, when

functional effects of impairments erroneously determined to be

non-severe    at    Step    2     are,    nonetheless,      fully    considered    and

factored into subsequent residual functional capacity assessments,

a reviewing court can confidently conclude that the same result

would have been reached absent the error.” Snyder, 2014 WL 3107962

at *5.

     The record indicates as follows: Plaintiff is a 50-year old

female with one year of college education and past relevant work as

a sales representative, customer service representative, assistant

manager, and customer retention representative. T. 48, 50-57. She

testified that she was unable to continue working at her sales job

because of the stress of being an aggressive salesperson and

meeting quality assurance requirements. T. 51-52. She left her job

as an assistant manager at a convenience store after suffering a

“crack up” from depression and anxiety. T. 53. Plaintiff suffered

depression and anxiety due to, among other things, her husband’s

unexpected passing, a terminated pregnancy, and body dysmorphic

disorder   stemming        from       lifelong   obesity.    T.     54-65.   She   had


                                             5
previously weighed 500 pounds, but was down to 336 pounds after

gastric bypass surgery. T. 50-51.

      On May 23, 2010, Plaintiff complained of depression while

being treated at Tuscarora Health Center (“Tuscarora”). She was

observed to have a sad expression, flat affect, and she stated she

did not like leaving her house. T. 719. She was diagnosed with

depression. Id. A year later, during an appointment at Tuscarora,

she reported that her moods were high and low but didn't want to

take antidepressants/medications       which   may   cause   weight   gain.

T. 693. On September 29, 2011, Plaintiff’s psychiatric exam was

normal, except for complaints of of feeling more restless, could

not settle down, nervous when she would go to work, withdrawn and

wanted to be left alone. T. 685.

      Plaintiff was prescribed Lexapro. T. 686. On October 20, 2011,

she reported that she did not feel depressed or anxious regarding

going to work and when she is away from home for anytime.” T. 683.

      On July 5, 2012, Plaintiff was upset about her daughters and

family issues/relations, that she was under stress and had started

a new job. T. 672. Her psychiatric assessment was otherwise normal.

Id.

      On October 23, 2012, during an appointment at Tuscarora,

Plaintiff    complained   of   depressive        mood    and    continued

family/financial stressors. T. 637. She reported at that she had

stopped taking her Lexapro because she ran out. Id. She was


                                   6
provided    with     resources       “for       self-help      and   CBT    given    and

encouraged.” T. 638.

      Plaintiff was referred by Tuscarora to Niagara Falls Adult

Mental Health Clinic (“the Clinic”) for managing stress, anxiety,

and depression. She appeared on April 11, 2014, for an initial

assessment. T. 430. Plaintiff reported having a hard time managing

stress which lead to depression and anxiety. She reported an

“emotional breakdown” three years prior but did not go to the

hospital.     T.    431.    Justin    Walck,         LMSW,    assessed     Plaintiff’s

impairments    in    functioning       as       “severe      difficulty    maintaining

employment, moderate inability to get out of bed, poor personal

hygiene and procrastination.” Id. Plaintiff was diagnosed with

generalized anxiety disorder, depressive disorder, and had a                         GAF

of 55.2 Id.

      On April 24, 2014, Christine Ransom, Ph.D., performed a

consultative       mental   evaluation          of   Plaintiff.      T.    442-45.   The

psychologist found that Plaintiff was oriented with normal motor

behavior, appropriate eye contact, fluent speech, coherent and

goal-directed thought process, mildly dysphoric and tense affect,



      2

 A GAF of between 51 and 60 indicates moderate symptoms (e.g., flat affect and
circumstantial speech, occasional panic attacks) or moderate difficulty in
social, occupational, or school functioning (e.g., few friends, conflicts with
peers or co-workers). American Psychiatric Association, Diagnostic and
Statistical Manual of Mental Disorders (DSM-IV-TR) 34 (4th ed. Text Revision
2000). A GAF of between 41 and 50 indicates serious symptoms (e.g., suicidal
ideation, severe obsessional rituals, frequent shoplifting) or any serious
impairment in social, occupational, or school functioning (e.g., no friends,
unable to keep a job). Id.

                                            7
and   intact    memory,      attention,       and    concentration.      T.   443-44.

Plaintiff told Dr. Ransom that her daily activities included

maintaining her personal care, preparing meals, cleaning, doing

laundry,      shopping,       socializing       with     her   family,        watching

television, reading, and making crafts. T. 444.

      Dr. Ransom opined that Plaintiff could follow and understand

simple     directions        and   instructions,         perform     simple      tasks

independently, maintain attention and concentration for simple

tasks, maintain a simple regular schedule, and learn simple new

tasks.   T.    444.    She    indicated       that    Plaintiff    had   only    mild

difficulty     performing      complex    tasks,       relating    adequately     with

others, and appropriately dealing with stress. T. 444.

      On April 25, 2014, Mr. Walck, LMSW, assessed Plaintiff’s

prognosis as fair, and she was not referred to a psychiatrist in

lieu of conservative measures. T. 791. Although Plaintiff was

scheduled to attend counseling sessions every two weeks, she did

not return to the Clinic until June 20, 2014, at which time she was

again diagnosed with generalized anxiety disorder and depressive

disorder. T. 794-95.

      Plaintiff       returned     to   the    Clinic     on   August    19,    2014.

T. 798-805. The provider noted that “adequate coping skills of yet

to be established as client has shown poor attendance.” T. 799.




                                          8
     On    August     28,   2014,   Plaintiff   complained    of     increased

difficulty falling/staying asleep and that her thoughts were racing

at night. She had episodes of stress-induced anxiety. T. 763-765.

On September 9, 2014, Plaintiff was again seen at the Clinic with

continuing depression and anxiety. At Plaintiff’s September 30,

2014 session, it was noted her condition and complaints were

unchanged. T. 808-812.

     On February 10, 2015, Plaintiff complained her anxiety and

insomnia    had     increased.   She   was   grieving   the   loss    of   her

grandmother as well as dealing with longstanding family issues and

despite learning to use tools for self-help, these issues were

still overwhelming to her. She stated that something was wrong with

her and she couldn’t seem to get out of the mood she was in. Her

diagnosis of depressive disorder remained the same. T. 839.

     On March 23, 2015, Plaintiff complained that she was feeling

more overwhelmed with worry which interfered with her quality of

life, and was having trouble sleeping. Her prior diagnosis of

depressive disorder and anxiety remained the same. T. 835-836.

     On July 6, 2015, Plaintiff was treated at Tuscarora where her

continuing diagnosis of depressive disorder, malaise and fatigue

were confirmed. T. 906.

     On March 14, 2016, Plaintiff was treated at Tuscarora and

complained that her depression was getting worse and medication was

not helping enough. T. 919-920.


                                       9
     On May 26, 2016, a Mental Health Report was filled out by the

Niagara   County   Department   of   Social   Services   which   indicated

Plaintiff suffered from major depressive disorder and generalized

anxiety disorder in addition to her physical ailments. She also was

assessed as having relationship issues with limited social support.

She was prescribed Wellbutrin, Lexapro, Klonopin, Celebrex, and

Norvasc. The Report states that Plaintiff showed uneven improvement

throughout the program. T. 977.

     On July 6, 2016, psychologist Dr. Christopher Pino evaluated

Plaintiff and stated he would continue treating her for social

anxiety disorder and depression. T. 883. At that time he assessed

a GAF score of 50. Id.

     Plaintiff now requests that the matter be remanded for the ALJ

to determine how Plaintiff’s severe anxiety and depression affect

her RFC. The Court agrees that the ALJ erred in her step two

severity analysis in light of her subsequent RFC finding which does

not contain any mental limitations. T. 27. Rather, the ALJ found

that Plaintiff could perform her past work of telephone sales

representative     and   customer    relations   complaint   clerk,   both

semiskilled, sedentary jobs, after assessing her RFC with the

physical demands of the work only. Id.

     Generally, the failure to find an impairment severe at step

two may be considered harmless, and the Court would be inclined to

find such a failure to be harmless error, since the ALJ found other



                                     10
impairments     to   be    severe   and   continued   with    the   sequential

evaluation. However, the medical, testimonial, and opinion evidence

calls    into   question    whether    the   ALJ   properly   considered   the

evidence related to Plaintiff’s mental impairments.3 On remand, the

ALJ should address the effects of Plaintiff’s combined impairments.

See Social Security Ruling (“SSR”) 85-28.

      In light of the Court’s determination it need not reach

Plaintiff’s remaining arguments.

                                    CONCLUSION

      For the foregoing reasons, Plaintiff’s motion is granted to

the extent that the matter is remanded to the Commissioner for

further administrative proceedings consistent with this Decision

and Order and the Commissioner’s motion is denied.

            ALL OF THE ABOVE IS SO ORDERED.

                                             S/Michael A. Telesca


                                             MICHAEL A. TELESCA
                                             United States District Judge

Dated:      Rochester, New York
            October_15, 2018




     3
       The Court has reviewed Plaintiff’s claim of error regarding her
physical impairments and finds it to be without merit.

                                        11
